                        UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                              SOUTHERN DIVISION

LLOYD RAY HILL,                                    )
                                                   )
                             Plaintiff,            )
                                                   )
       vs.                                         )       Case No. 19-3024
                                                   )
JAMES SIGMAN, et al.,                              )
                                                   )
                             Defendants.           )

   REPORT TO COURT REGARDING ST. LOUIS TRANSITIONAL CENTER

       COME NOW, Defendant Pam Tripp, by and through her counsel of record, and for

her Report to Court Regarding St. Louis Transitional Center, states as follows:

       1.     Plaintiff previously suggested he lacked the ability to conduct legal research

because he was placed in the St. Louis Transitional Center. On November 20, 2019

counsel for Defendant received information from the Missouri Department of Corrections

to the effect that Plaintiff is a Class III Offender, meaning that Plaintiff has had the ability

to leave the facility at the St. Louis Transitional Center for the purpose of conducting

legal research; if he wished to do so.

       2.     Plaintiff’s course of conduct in this case warrant dismissal of the lawsuit;

however, in the event that litigation continues, Defendant anticipates obtaining

documentation and supplementing the record to further illustrate that Plaintiff has made

affirmative misrepresentations to the Court.




                                               1
                                         KECK & PHILLIPS, L.L.C.

                                         By/s/ Damon S. Phillips
                                           Damon Phillips #52901
                                           3140 E. Division
                                           Springfield, MO 65802
                                           Phone: (417) 890-8989
                                           Fax: (417) 890-8990
                                           Email: damon@kpwlawfirm.com
                                           Attorneys for Defendants

                                CERTIFICATE OF SERVICE


       The undersigned hereby certifies that a true and accurate copy of the foregoing
Report to Court Regarding St. Louis Transitional Center, was mailed, postage prepaid, this
20th day of November, 2019 to:

Lloyd Ray Hill #1110792
St. Louis Transitional Center
1621 N. 1st St.
St. Louis, MO 63102


                                                By/s/ Damon S. Phillips
                                                     Damon Phillips




                                            2
